        Case 21-32155 Document 297-2 Filed in TXSB on 09/16/21 Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

    IN RE:
                                                          Case No. 21-32155 (MI)
    BUCKINGHAM SENIOR LIVING
    COMMUNITY, INC.                                       Chapter 11

             Debtor.


    ORDER GRANTING AD HOC COMMITTEE OF CLASS 5 PRE-PETITION REFUND
    QUEUE CLAIMANTS’ EMERGENCY MOTION TO EXTEND THE BAR DATE FOR
      FORMER RESIDENTS FOR 13 DAYS TO AND INCLUDING OCTOBER 1, 2021


         Upon the Emergency Motion to Extend the Bar Date for Former Residents for 13 Days

(the “Motion”)1 filed by the Ad Hoc Committee for entry of an order extending the Claims Bar

Date thirteen (13) days for Former Residents and upon consideration of the Motion, and the

responses, and the Court having jurisdiction to consider the Motion and the relief requested therein

in accordance with 28 U.S.C. §§ 157 and 1334 and consideration of the Motion and the relief

requested therein being a core proceeding pursuant to 28 U.S.C. 157(b), and venue being proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409, and due and proper notice of the Motion

having been provided as reflected in the Motion, and it appearing that no other or further notice

need be provided; and upon the Court being satisfied based on the representations made in the

Motion and supporting documents; and the Court having found and determined that the factual

bases set forth in the Motion and supporting documents establish just cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefor, it is hereby




1
         Capitalized terms used but not defined herein have the meanings assigned to such terms in the Motion.
       Case 21-32155 Document 297-2 Filed in TXSB on 09/16/21 Page 2 of 2




       ORDERED that the Claims Bar Date for the Former Residents is hereby extended to 5:00

PM (prevailing Pacific Standard Time) on October 1, 2021, without prejudice to seeking further

extensions; and it is further

       ORDERED that the terms and conditions of this Order shall be immediately effective and

enforceable upon its entry; and it is further

       ORDERED that the Court retains jurisdiction with respect to all matters arising from, or

related to, the interpretation and implementation of this Order.


Signed: September ______, 2021.


                                                     MARVIN ISGUR
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 2
